CARDINE, Justice,
dissenting.
I would affirm the decision of the trial court. It is undisputed that appellee suffered a compensable injury, i.e., the hernia. The hernia could not be repaired without treatment of a preexisting condition, severe blockage of the coronary arteries. Appel-lee had an absolute right to have the hernia repaired. If it could only be repaired subsequent to treatment for a preexisting condition, then he was entitled to that treatment as the trial court found.
The case is unusual and certainly expensive to the Worker’s Compensation fund in this instance. However, these facts alone are not a basis for denying payment of this claim for medical treatment.
Parenthetically, I note that the opinion of the court suggests a “rule of reason” be applied to determine whether this type medical expense is covered by Worker’s Compensation. The suggested rule is that if the expense is small, pay it. If the expense is great, as in this case, refuse payment. An interesting rule, but surely not a rule of law.